Citation Nr: 1727813	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  07-28 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an initial rating in excess of 0 percent for right ear hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel
INTRODUCTION

The Veteran had active service from December 1966 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In January 2014, the Veteran testified about the issues of service connection for residuals of a head injury and left ear hearing loss before the undersigned Veterans Law Judge, seated at the RO.  A transcript has been procured and associated with the record.  

In March 2012, the Board remanded claims for service connection for a psychiatric disability and entitlement to a total disability rating based on individual unemployability (TDIU) to the Agency of Original Jurisdiction (AOJ) for additional development.  A February 2015 rating decision granted service connection for a psychiatric disability, assigning a 100 percent rating for the entire initial rating period.  As the February 2015 rating decision is a full grant of the claim for service connection for a psychiatric disability, that issue is no longer on appeal.  


REMAND

The Veteran claims that he experienced residuals of an in-service head injury after he was hit by a gas grenade during training.  In support of that claim, he has submitted lay statements from both himself and fellow service members.  In a July 2014 remand, the Board noted that, in a July 2011 VA medical examination report, a VA examiner opined that the Veteran did not have any disability caused by the grenade incident because the service medical records did not note any resulting injury other than a two-inch laceration.  As the July 2011 VA examiner did not address the Veteran's report of injury and symptomatology since service, the Board remanded the claim to schedule an examination to determine the etiology of the claimed disability.  In the remand, the Board specifically requested that the VA examiner was to discuss both the Veteran's lay statements and specific medical records, to include a July 2011 VA audiology examination, in the required medical opinion.  

In a subsequent November 2016 VA medical examination report, a VA examiner wrote that it was less likely as not that the Veteran had any impairments related to the claimed in-service head injury.  The examiner reported that there was no documentation in the records that the Veteran experienced a loss or impairment of consciousness after the in-service head injury.  The examiner also reported being unable to find clear correlation of the symptoms reported by the Veteran "to the events of head injury reported."  The examiner did not specifically discuss any of the Veteran's lay statements or the treatment records as requested by the July 2014 remand.  Therefore, a remand is necessary to schedule an additional VA examination.

An August 2013 rating decision assigned a 0 percent initial rating for right ear hearing loss, related to the claimed in-service head injury.  In December 2013, VA received a notice of disagreement with the initial rating assigned in the August 2013 rating decision.  However, the RO has not issued a statement of the case in response to the December 2013 notice of disagreement.  Therefore, the appropriate Board action is to remand the issue of entitlement to a higher initial rating for right ear hearing loss for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the issue of service connection for left ear hearing loss, in a July 2011 VA audiology examination report, a VA examiner diagnosed the Veteran as having right ear hearing loss, related to the claimed in-service head injury, and left ear sensorineural hearing loss of insufficient severity to qualify as a disability under VA regulations.  At the January 2014 Board hearing, the Veteran testified that his hearing had worsened since that examination.  In July 2014, the Board remanded the claim for the scheduling of an additional VA audiology examination.  In a November 2016 VA audiology examination report, a VA examiner indicated that the test results were not reliable and could not be reported.  Therefore, the examiner reported being unable to provide the requested opinion.  A remand is necessary to schedule an additional VA hearing examination to determine the etiology of the claimed left ear hearing disability.  In so doing, the Board cautions the Veteran to fully cooperate with the VA examiner in the administration of the examination.  

In a July 2014 remand, the Board remanded the claim for service connection for a psychiatric disability and entitlement to a TDIU for further development.  A February 2015 rating decision established service connection for a psychiatric disability, assigning a 100 percent rating for the entire initial rating period.  A January 2017 supplemental statement of the case stated that, by granting the 100 percent rating for the psychiatric disability, the issue of entitlement to TDIU was moot.  The receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to TDIU.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of entitlement to TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, VA must consider a claim of entitlement to a TDIU despite the existence of a schedular total rating and award special monthly compensation under if VA finds the separate disability supports TDIU independent of the other 100 percent disability rating.  As the issue of entitlement to a TDIU is inextricably intertwined with the other issues on appeal, it must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the residuals of a head injury and hearing loss disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Then, schedule the Veteran for a TBI examination with a medical examiner who has not previously examined him.  The examiner must review the claims file and note that review in the report.  The examiner must specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that any claimed impairment, including but not limited to smelling gas, dizziness, headaches, loss of balance, and cognitive deficits, is related to the inservice head injury.  In the opinion, the examiner should discuss lay statements of record regarding the Veteran's claimed in-service head injury and subsequent symptomatology, the January 1999 VA treatment record in which the Veteran reported having experienced headaches since a head injury 30 years prior, and the July 2011 VA audiology examination report in which a VA examiner diagnosed right ear hearing loss related to the in-service head injury.  A complete rationale for any opinion expressed must be provided.

3.  Also, schedule the Veteran for a VA audiology examination.  In issuing a notice regarding the examination, advise the Veteran that the failure to fully cooperate in the VA examination scheduled as a result of this remand may result in denial of his claim.  The examiner must review the claims file and note that review in the report.  The examiner must provide an opinion on whether any left ear hearing loss is at least as likely as not (50 percent or greater probability) related to active service.  The examiner must consider and discuss the July 2011 VA audiology examination report.  The rationale for all opinions should be provided.

4.  Issue a statement of the case on the issue of entitlement to a higher initial rating for right ear hearing loss.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return the case to the Board.

5.  Then, readjudicate the claims for service connection for residuals of a head injury, left ear hearing loss, and entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


